Case 7:19-cv-03001-VB Document 1-2 Filed 04/04/19 Page 1 of 9

EXHIBIT B

 
Case 7:19-cv-03001-VB Document 1-2 Filed 04/04/19 Page 2 of 9

 

. Soso & SosBo

PERSONAL INJURY ATTORNEYS

 

March 14, 2019
Via First Class Mail and e-Mail

Kohl’s Distribution Center
Attn: Todd Gorski

3440 Route 209
Wurtsboro, NY 12790

Re: OurClient: Joshua Poirier
Claim No.: K1019563001
Date of Loss: May 19, 2016
Policyholder: Kohl’s Distribution Center

Dear Mr. Gorski,

ONE DOLSON AVENUE
MIDDLETOWN, N.Y. 10940
PHONE: (8§5) 468-7626 (SOBO)
FAX: (845) 343-0929

OFFICES IN;
MIDDLETOWN, N.Y.
NEWBURGH, N.Y.
POUGHKEEPSIE, N.Y.
SPRING VALLEY, N-Y.
NEW YORK. N.Y.

Please be advised a Summons and Verified Complaint was served upon KOHL’S NEW YORK
D.C., INC., on January 3, 2019 and more than twenty (20) days have lapsed without receipt of an

Answer.

For your convenience, I have enclosed a copy of the Summons and Verified Complaint together
with the Affidavit of Service. Kindly turn this over to your defense counsel to take immediate
steps to provide an Answer as your insured is presently in default.

Please feel free to contact me if you have any questions or concerns or the attorney assigned to
the file, Sheila S. Rosenrauch, Esq., if you wish to discuss this matter further.

Best regards,

  
 

Christopher Yo
Paralegal
Direct: (845) 764-9006
cjones@sobolaw.com

ce: Joshua Poirier

 

SoboLaw.com  e Email: Info@SoboLaw.com

“Res ore abe se - ARNE cee: Saar aD OE San REE

 
Case 7:19-cv-03001-VB Document 1-2 Filed 04/04/19 Page 3 of 9

INDEX NO. EFO11877~-2018

 

(FILED: ORANGE COUNTY CLERK 12/05/2018 03:21 PM

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 12/05/2018

Date of Filing:
Index #:

Plaintiff designates
Orange County
as the place of trial.

The basis of venue is the
Plaintiff's residence address.

Plaintiff resides at
87 Reservoir Road

 

Middletown, NY 10940
SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF ORANGE
xX
JOSHUA POIRIER,
Plaintiff, SUMMONS
-against-
KOHL'S NEW YORK D.C.,, INC.,
Defendant.
xX

 

To the above-named defendant:

YOU ARE HEREBY SUMMONED, to answer the complaint in this action and to
serve a copy of your answer, or, if the complaint is not served with this summons, to
serve a notice of appearance, on the plaintiff's attorneys within - 20- days after the
service of this summons, exclusive of the day of service (or within 30 days after the
service is complete if this summons is not personally delivered to you within the State of
New York); and in case of your failure to appear or answer, judgment will be taken
against you by default for the relief demanded in the complaint.

¢.. & SOBO, LLP

SHEILA S. ROSENRAUCH, ESQ.

Attormeys for Plaintiff

One Dolson Avenue

Middletown, NY 10940

(845) 343-7626

Dated: Jeemnler 5 , 2018
Middletown, New York

Defendants’ addresses: See Complaint

42/05/2018 03:21:49 PM $0.00 1 Bb£5 34 Pg: 182

 

Index: # EF011877-2018 Clerk: KP

Filed in Orange County
Case 7:19-cv-03001-VB Document 1-2 Filed 04/04/19 Page 4 of 9

 

 

(FILED: ORANGE COUNTY CLERK 12/05/2018 03:21 PM
1 RECEIVED NYSCEF:

NYSCEF DOC. NO.

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF ORANGE
x
JOSHUA POIRIER,
Plaintiff, VERIFIED
COMPLAINT
-against-
Tndex No.:
KOHL'S NEW YORK D.C., INC.,
Defendant.
x

 

Plaintiff, JOSHUA POIRIER, by his attorneys, SOBO & SOBO, L.L.P., as and
for the Verified Complaint, herein alleges the following:

1, That at all times hereinafter mentioned, the plaintiff was and still is a
resident of the County of Orange, State of New York.

2. That at all times hereinafter mentioned, the defendant, KOHL'S NEW
YORK D.C., INC., was and still is a foreign corporation duly authorized to do business

within the State of New York.

3. That at all times hereinafter mentioned, the defendant, KOHL'S NEW
YORK D.C., INC., was and still is a foreign business entity doing business within the
State of New York, with a place of business located at 3440 Route 209, Wurtsboro, New
York.

4. That at all times hereinafter mentioned, the defendant, KOHL'S NEW
YORK D.C,, INC., was the owner of a certain premises located at 3440 US-209,
Wurtsboro, New York, in the County of Sullivan, State of New York, known as

“KOHL'S DISTRIBUTION CENTER.”

INDEX NO. EFQ11877~-2018

12/05/2018
Case 7:19-cv-03001-VB Document 1-2 Filed 04/04/19 Page 5 of 9

(FILED: ORANGE COUNTY CLERK 12/05/2018 03:21 PM INDEX NO. EFOLIST]~2018

NYSCEF boc. NO, 1 RECEIVED NYSCEF: 12/05/2018

5. That at all times hereinafter mentioned, the defendant, KOHL'S NEW
YORK D.C., INC., maintained the aforesaid premises.

6. That at all times hereinafter mentioned, the defendant, KOHL'S NEW
YORK D.C., INC., managed the aforesaid premises.

7, That at all times hereinafter mentioned, the defendant, KOHL'S NEW
YORK D.C., INC., controlled the aforesaid premises.

8. That at all times hereinafter mentioned, the defendant, KOHL'S NEW
YORK D.C., INC., operated the aforesaid premises.

9. That at all times hereinafter mentioned, the defendant, KOHL’S NEW
YORK D.C., INC., was the lessee of the aforesaid premises.

10. That at all times hereinafter mentioned, the defendant, KOHL'S NEW
YORK D.C., INC., was the lessor of the aforesaid premises,

11. That at all times hereinafter mentioned, the back storage lot, located on the
aforesaid premises, was the situs of the within accident.

12. That on May 19, 2016, while this plaintiff was lawfully upon the aforesaid
premises, he stepped on loose, broken pavement, thereby sustaining severe and serious
personal injuries.

13. The negligent, wanton, reckless and careless acts of the defendant, their
agents, servants and/or employees were a cause of the accident and resultant injuries.

14. That the defendants, their agents, servants and/or employees were
negligent, wanton, reckless and careless in, among other things, allowing, causing and/or
permitting dangerous, hazardous and/or unsafe conditions to exist on the aforesaid

premises; in allowing broken pavement to exist at the premises; in allowing debris to

3 of 6
Case 7:19-cv-03001-VB Document 1-2 Filed 04/04/19 Page 6 of 9

 

(FILED: ORANGE COUNTY CLERK 12/05/2018 03:21 PM
1 RECEIVED NYSCEF:

NYSCEF DOC. NO.

accumulate on the premises; in failing to provide a safe place to work; in failing to
provide a safe and unencumbered place to walk for persons lawfully on the premises; in
failing to provide adequate lighting; in acting with reckless disregard for the safety of
others, and the defendants, their agents, servants and/or employees were in other ways
negligent, wanton, reckless and careless.

15. That the defendant, their agents, servants and/or employees had actual
and/or constructive notice of the dangerous and/or defective conditions in that the
conditions existed for a sufficient length of time prior to the happening of the incident
and in the exercise of reasonable care, the defendants could have and should have had
knowledge and notice thereof and further, the defendant, their agents, servants and/or
employees created said condition.

16. The limited liability provisions of CPLR 1601 do not apply pursuant to the
exceptions of CPLR 1602, including, but not limited to, 1602(2)(iv) and 1602(7).

17. That by reason of the foregoing, this plaintiff was caused to sustain severe
and serious personal injuries to his mind and body, some of which are permanent with
permanent effects of pain, disability, disfigurement and loss of body function. Further,
this plaintiff was caused to expend and become obligated for diverse sums of moncy for
the purpose of obtaining medical care and/or cure in an effort to alleviate the suffering
and ills sustained as a result of this accident; the plaintiff further was caused to lose
substantial periods of time from his normal vocation and activities, and may continue in

that way into the future and suffer similar losses.

4 of 6

INDEX NO. EFO11877-2018

12/05/2018
Case 7:19-cv-03001-VB Document 1-2 Filed 04/04/19 Page 7 of 9

(FILED. ORANGE COUNTY CLERK 12/05/2018 03:21 PM TMDES NO. EFOLIS? 72018

NYSCEF Doc. NO. 1 RECEIVED NYSCEF: 12/05/2018

18. That by reason of the foregoing, this plaintiff has been damaged in a sum
that exceeds the jurisdictional! limits of all lower courts which would otherwise have
jurisdiction of this matter.

WHEREFORE, plaintiff demands judgment against the defendants, and cach of
them, as follows:

A sum that exceeds the jurisdictional limits of all lower courts which would

otherwise have jurisdiction in this matter, together with the costs and disbursements of

this action.

DATED: Deceinbee- lee _$ , 2018
Middletown, New York ) 9

"Sheila S. Rdsenrauch, Esq.
SOBO & SOBO, LLP
Attorneys for Plaintiff
One Dolson Avenue
Middletown, NY 10940
(845) 343-7626

 

TO: KOHL’S NEW YORK D.C., INC.
C/O the Secretary of State
N56 W17000 Ridgewood Drive
Menomonee Falls, Wisconsin 53051

5 of 6
Case 7:19-cv-03001-VB Document 1-2 Filed 04/04/19 Page 8 of 9

 

 

(FILED; ORANGE COUNTY CLERK 12/05/2018 03:21 PM) INDEX NO. BRULDS? 7-20.18
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 12/05/2018
VERIFICATION

STATE OF NEW YORK, COUNTY OF ORANGE Ss:

JOSHUA POIRIER, being duly sworn says; I am the plaintiff in the action herein;
I have read the annexed Verified Complaint, know the contents thereof and the
same are true to my knowledge, except those matters therein which are stated to be
alleged on information and belief, and as to those matters I believe them to be true.

oh:

 

JOSHUA POIRIER

Sworn to, before me on this
, 2018

NOTARY PUBLIC “~~ a

ALM. LEARNED
CARLM net of New York

No. 02LE6370722

Qualified in Orange County
My Cornasion Expires February 05, 2022

 

 

6 of 6
Case 7:19-cv-03001-VB Document 1-2 Filed 04/04/19 Page 9 of 9

(FILED: ORANGE COUNTY CLERK 01/02/2019 03:15 PM INDEX NO. BFO11877~-2018
01/02/2019

NYSCEF DOC. NO. 2 RECEIVED NYSCEF:

AFFIDAVIT OF SERVICE THROUGH THE SECRETARY OF STATE

Purchased/Filed: December 5, 2018

 

 

 

SUPREME COURT
STATE OF NEW YORK, COUNTY OF ORANGE Index # EF0O11877-2018
Joshua Poirier Plaintiff
against
Kohl's New York D.C., Inc. Defendant

STATE OF NEW YORK ss:
COUNTY OF ALBANY ”

James Perone , being duly sworn, deposes and says: deponent is over
the age of eighteen (18) years; that on December 17, 2018 ,at 11:45 AM_, at the office of the

 

Secretary of State of the State of New York in the City of Albany, New York deponent served the annexed

Summons and Verified Complaint with Notice of Electronic Filing
on

Kohl's New York D.C., inc. , the

Defendant in this action, by delivering to and leaving with Nancy Dougherty :

AUTHORIZED AGENT in the Office of the Secretary of State, of the State of New York, personally at the Office of
the Secretary of State of the State of New York, 99 Washington Avenue, Albany, NY, 2 true copies thereof and that
at the time of making such service, deponent paid said Secretary of State a fee 40 dollars; That said service was
made pursuant to Section 306 Business Corporation Law. Deponent further says that deponent knew the person
so served as aforesaid to be the agent in the Office of the Secretary of State of the State of New York, duly

authorized to accept such servicé’on behalf of said defendant

2

Descriptio ‘of the person served: Approx.Age: 55-60 Approx. Wt: 130ibs . Approx. Ht: 5'3"

 

Color of kin: | White Haircolor: _ Black Sex: Female ~ Other:

\

  

 

 

 
   

Sworn to Before me on this en
17th _day ofQecember 2018 ~~ een
—— ss eo ee
~ ya an —
ee . _ —tff _
ce NOTARY PUBLIC, ATE OE NEW YORK jf James Perone
a D186 By
QUALIFIED IN ALBANY COUNTY / Attny's File No.

COMMISSION EXPIRES JULY 26, 2022
Invoice:Work Order # S1816022

Servico. Inc.. P.O. Box 871. ALBAny. NY 12204
1 of 1
